Case 5:19-cv-00440-DAE Document 55 Filed 11/20/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
GEORGE ANDREW BENAVIDES,
Plaintiff,

Vv. SA-19-CA-440-DAE (HJB)

UNITES STATES PRESIDENT DONALD
TRUMP, et al.

CO? 00 66 67 66 663 6

§
§
Defendants. §
ORDER
Before the Court are nine separate motions by the Plaintiff to submit documentary
evidence. (Docket Entries 38, 47-54.) These motions have been referred to the undersigned for
consideration. |
It is hereby ORDERED that Plaintiff's motions to submit documentary evidence (Docket
Entries 38, 47-54) are GRANTED.

SIGNED on November 20, 2019.

def PX

United Stgtes a es
